Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 15/568,350, filed 10/20/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes as a continuation of the above-mentioned application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "wherein the triggering, by the first UE…" in lines 1-2.  It is not clear to which prior limitation the “the triggering” refers to.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised the presented language to avoid this antecedence issue. 
Claims 1-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “determining a link quality of a radio link  between the second UE and a base station…”  
Independent claim 1, as currently presented shows:
“…receiving, by a first user equipment (UE), information sent by a second UE, wherein the information indicates that the second UE is capable of serving as a relay UE, wherein a link quality of a radio link between the second UE and a base station is higher than a first quality threshold; 
determining, by the first UE, that the second UE is one of candidate relay UEs according to the information sent by the second UE; 
wherein the first quality threshold is configured by the base station, or the first quality threshold is indicated by the first UE by using indication information.”

	As shown above, the claim language is rendered indefinite considering that a requirement (i.e. “wherein a link quality of a radio link between the second UE and a base station is higher than a first quality threshold”) is stated but the claim does not specifically show prior essential step on the required parameter “a link quality” is determined. In addition, it is not clear whether there is a connection between the limitation ““wherein a link quality of a radio link between the second UE and a base station is higher than a first quality threshold” to the rest of the claimed subject matter. 
	Applicant is advised to revise the claim language to show the essential step as needed.

Independent claim 17 is also rejected based on the same reasoning as presented with respect to the rejection of claim 1 as indicated above.

Dependent claims 2-13 and 18-20 are rejected by virtue of their respective dependencies on the rejected independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8, 11-13, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (US 2017/0251507; hereinafter Fodor) in view of Fallgren et al. (US 2014/0171062; hereinafter Fallgren).

Regarding claim 1, Fodor shows a method (Figures 3-4 shows a method.) for selecting a relay in device-to-device communication, comprising: 
receiving, by a first user equipment (UE), information sent by a second UE, wherein the information indicates that the second UE is capable of serving as a relay UE (Figure 4; Par. 0053, 0058, 0063, 0066; noted device D1 evaluates information included in received beacons. Candidate relay devices are evaluated based on the received information.), and
determining, by the first UE, that the second UE is one of candidate relay UEs according to the information sent by the second UE (Figure 4; Par. 0067; noted the first wireless device may receive identities and corresponding first quality metrics Geq from multiple candidate relay wireless devices in action 602. In that case, the first wireless device may select one of the candidate relay wireless devices, as shown by an optional action 604, to act as the relay wireless device in the D2D communication, based on the respective first quality metrics Geq, as in discussed in Alternative 2. In another possible embodiment, the first wireless device may select one of the candidate relay wireless devices further based on measurements on signals transmitted from the multiple candidate relay wireless devices.).
Fodor shows all of the elements as discussed above.  Fodor does not specifically show wherein a link quality of a radio link between the second UE and a base station is higher than a first quality threshold; wherein the first quality threshold is configured by the base station, or the first quality threshold is indicated by the first UE by using indication information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Fallgren.  Specifically, Fallgren shows wherein a link quality of a radio link between the second UE and a base station is higher than a first quality threshold (Figure 4; Par. 0139, 0152; noted D2D Capable UEs may regularly measure RSRP and RSSI, and may implicitly also measure RSRQ. In some embodiments, when the RSRP, RSRQ, and RSSI measurements performed in Action 401 exceed a preconfigured threshold, i.e. the radio link to the network node 110 has enough or good quality, these UEs may construct the second beacon signal and start advertising.); wherein the first quality threshold is configured by the base station (Par. 0222; noted the configuration of the D2D bearer 131 between the first wireless device 121 and the second wireless device 122 may be adapted to involve one or more out of: reserving resources for the D2D link for a time period, notifying the first wireless device 121 and the second wireless device 122 about bearer 131 establishment, and/or sending configuration parameters to the first wireless device 121 and the second wireless device 122.), or the first quality threshold is indicated by the first UE by using indication information.
In view of the above, having the system of Fodor, then given the well-established teaching of Fallgren, it would have been obvious before the effective filing date of the claimed invention to modify the system of Fodor as taught by Fallgren, in order to provide motivation for allowing a wireless device to find other wireless devices with specific relaying capabilities and willingness to help (Par. 0016, 0019 of Fallgren).
Regarding claim 2, modified Fodor shows wherein the information sent by the second UE is sent by the second UE to the first UE when link quality of a radio link between the base station and the second UE is higher than the first quality threshold (Fallgren: Figure 4; Par. 00139, 0152; noted D2D Capable UEs may regularly measure RSRP and RSSI, and may implicitly also measure RSRQ. In some embodiments, when the RSRP, RSRQ, and RSSI measurements performed in Action 401 exceed a preconfigured threshold, i.e. the radio link to the network node 110 has enough or good quality, these UEs may construct the second beacon signal and start advertising.).
Regarding claim 4, modified Fodor shows wherein the receiving, by first UE, information sent by second UE comprises: receiving, by the first UE, information periodically sent by the second UE (Fallgren: Par. 0043; noted D2D Capable UEs such as a first wireless device 121 may use a periodic beaconing procedure to advertise their relaying and D2D capabilities as well as a summary of their current radio measurements related to the current serving cell e.g. based on Reference Signal Received Power (RSRP) and Received Signal Strength Indicator (RSSI), to let other UEs such as the second wireless device 122, in their neighborhood, e.g. up to a couple of 100 meters, learn that they are capable of and willing of acting as transparent or regenerative relay, e.g. Amplify-Forward, Decode-Forward, . . . nodes to other UEs such as the second wireless device 122.); or, sending, by the first UE, a specific message; and; receiving, by the first UE, a response message sent by the second UE after receiving the specific message.
Regarding claim 5, modified Fodor shows measuring, by the first UE, information sent by the second UE, to obtain link quality of a radio link between the second UE and the first UE (Fodor: Figure 4; Par. 0067; noted the first wireless device may receive identities and corresponding first quality metrics Geq from multiple candidate relay wireless devices in action 602. In that case, the first wireless device may select one of the candidate relay wireless devices, as shown by an optional action 604, to act as the relay wireless device in the D2D communication, based on the respective first quality metrics Geq, as in discussed in Alternative 2. In another possible embodiment, the first wireless device may select one of the candidate relay wireless devices further based on measurements on signals transmitted from the multiple candidate relay wireless devices.).
Regarding claim 6, modified Fodor shows selecting, by the first UE, the second UE as target relay UE, wherein link quality of a radio link between the second UE and the first UE is higher than a second quality threshold (Fodor: Par. 0070; noted the candidate relay wireless device detects a possibility to act as said relay between the first and second wireless devices based on the measured beacons, e.g. if the signal strength of the received beacons exceed some threshold value.).
Regarding claim 8, modified Fodor shows sending, by the first UE, first indication information to the base station, wherein the first indication information is used to indicate link quality of a radio link between the candidate relay UE and the first UE; and receiving, by the first UE, second indication information sent by the base station, wherein the second indication information is used to indicate target relay UE; and determining, by the first UE, the target relay UE based on the second indication information (Fodor: Figure 5; Par. 0066-0068; noted the first wireless device sends the identity and the first quality metric Geq of the candidate relay wireless device, e.g. selected in action 604, to the base station. Thereby, the base station is enabled to select a relay mode for the D2D communication with the candidate relay wireless device acting as the relay, based on the first quality metric Geq. When there are more than one candidate relay wireless device present in this procedure, it is also possible that it is the base station that selects one of them to act as the relay wireless device, as discussed in Alternative 1. In that case, the first wireless device sends the identity and first quality metric Geq of all candidate relay wireless devices to the base station in action 606.). 
Regarding claim 11, modified Fodor shows wherein the method further comprises: receiving, by the first UE, information sent by current relay UE; and; measuring, by the first UE, information sent by the current relay UE, to obtain link quality of a radio link between the first UE and the current relay UE (Fodor: Figure 4; Par. 0067; noted the first wireless device may receive identities and corresponding first quality metrics Geq from multiple candidate relay wireless devices in action 602. In that case, the first wireless device may select one of the candidate relay wireless devices, as shown by an optional action 604, to act as the relay wireless device in the D2D communication, based on the respective first quality metrics Geq, as in discussed in Alternative 2. In another possible embodiment, the first wireless device may select one of the candidate relay wireless devices further based on measurements on signals transmitted from the multiple candidate relay wireless devices.  Further noted that the method disclosed is not limited to a single candidate relay device, but applicable to other wireless devices present in the coverage area.  Thus, the method of Figure 4 applies to the other candidate relay device.); and; sending, by the first UE, the link quality to the base station (Fodor: Figure 4; Par. 0064; noted first wireless device D1 now sends the identity and the first quality metric Geq of the candidate relay CR to the base station 500.).
Regarding claim 12, modified Fodor shows receiving, by the first UE, a relay reselection indication sent by the base station (Fodor: Figure 4; Par. 0064; noted the base station is thereby enabled to select the relay mode for the D2D communication with the candidate relay wireless device CR acting as the relay, based on the first quality metric Geq, which is shown in another action 5:9. Once the decision is taken to use the candidate relay CR as relay, a further action 5:10 illustrates that the base station 500 basically establishes the D2D two-way communication over the relay by various suitable signaling with the three involved devices 502, 504 and 506.).
Regarding claim 13, modified Fodor shows wherein the link quality is at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), a received signal strength indicator (RSSI) (Fodor: Par. 0052; noted each candidate relay device CR1, CR2, CR3 . . . determines the above-described “first” quality metric Geq based on the beacons transmitted by devices D1, D2. It has been described above how the first quality metric Geq could be determined from qualities, e.g. received signal strength, of respective relay links between relay and devices D1, D2.), and a channel quality indicator CQI.
Regarding claim 17, Fodor shows a first user equipment (UE) (Figures 3-4 shows a method performed in part by a wireless device.), comprising: 
a processor; and a memory storing instructions that when executed (Figure 8 shows device D includes instructions stored in memory and for execution by a processor.) configure the processor to perform steps comprising: 
receiving information sent by second UE, wherein the information indicates that the second UE is capable of serving as a relay UE (Figure 4; Par. 0053, 0058, 0063, 0066; noted device D1 evaluates information included in received beacons. Candidate relay devices are evaluated based on the received information.); and
determining that the second UE is one of candidate relay UEs according to the information sent by the second UE (Figure 4; Par. 0067; noted the first wireless device may receive identities and corresponding first quality metrics Geq from multiple candidate relay wireless devices in action 602. In that case, the first wireless device may select one of the candidate relay wireless devices, as shown by an optional action 604, to act as the relay wireless device in the D2D communication, based on the respective first quality metrics Geq, as in discussed in Alternative 2. In another possible embodiment, the first wireless device may select one of the candidate relay wireless devices further based on measurements on signals transmitted from the multiple candidate relay wireless devices.).
Fodor shows all of the elements as discussed above.  Fodor does not specifically show wherein a link quality of a radio link between the second UE and a base station is higher than a first quality threshold; wherein the first quality threshold is configured by the base station, or the first quality threshold is indicated by the first UE by using indication information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Fallgren.  Specifically, Fallgren shows wherein a link quality of a radio link between the second UE and a base station is higher than a first quality threshold (Figure 4; Par. 0139, 0152; noted D2D Capable UEs may regularly measure RSRP and RSSI, and may implicitly also measure RSRQ. In some embodiments, when the RSRP, RSRQ, and RSSI measurements performed in Action 401 exceed a preconfigured threshold, i.e. the radio link to the network node 110 has enough or good quality, these UEs may construct the second beacon signal and start advertising.); wherein the first quality threshold is configured by the base station (Par. 0222; noted the configuration of the D2D bearer 131 between the first wireless device 121 and the second wireless device 122 may be adapted to involve one or more out of: reserving resources for the D2D link for a time period, notifying the first wireless device 121 and the second wireless device 122 about bearer 131 establishment, and/or sending configuration parameters to the first wireless device 121 and the second wireless device 122.), or the first quality threshold is indicated by the first UE by using indication information.
In view of the above, having the system of Fodor, then given the well-established teaching of Fallgren, it would have been obvious before the effective filing date of the claimed invention to modify the system of Fodor as taught by Fallgren, in order to provide motivation for allowing a wireless device to find other wireless devices with specific relaying capabilities and willingness to help (Par. 0016, 0019 of Fallgren).
Regarding claims 19 and 20, these claims are rejected based on the same reasoning as presented in the rejection of claims 4 and 8, respectively.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor in view of Fallgren and Ljung et al. (US 2016/0174130; hereinafter Ljung).

Regarding claim 3, modified Fodor shows determining whether the information sent by the second UE is successfully received (Fodor: Figure 4; Par. 0053, 0058, 0063, 0066; noted device D1 evaluates information included in received beacons. Candidate relay devices are evaluated based on the received information.  Further noted that in order to select the best candidate relay device from amongst the evaluated candidate relay devices, the information must be successfully received beforehand.).  Modified Fodor does not specifically show performing demodulation processing on information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Ljung.  Specifically, Ljung shows performing demodulation processing on information (Par. 0059; noted perform decoding/encoding and/or demodulating/modulating information for relay functionality.).
In view of the above, having the system of Fodor, then given the well-established teaching of Ljung, it would have been obvious before the effective filing date of the claimed invention to modify the system of Fodor as taught by Ljung, in order to provide motivation for allowing the coverage of a radio cell of a wireless communication system to be dynamically increased at low cost (Par. 0006 of Ljung).
Regarding claim 18, this claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Claims 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor in view of Fallgren and Freda et al. (US 2018/0092017; hereinafter Freda).  Note: Subject matter relied upon the rejection supported in provisional application, 62/144,667 and 62/161,145 of Freda.

Regarding claim 7, modified Fodor shows all of the elements except measuring, by the first UE, a demodulation reference signal (DMRS) comprised in the information sent by the second UE.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Freda.  Specifically, Freda show measuring, by the first UE, a demodulation reference signal (DMRS) comprised in the information sent by the second UE (Par. 0137; noted the measurements/quality of the mobile relay WTRU may be based on measurements made by the remote WTRU of the DMRS transmitted in the PSBCH.).
In view of the above, having the system of Fodor, then given the well-established teaching of Freda, it would have been obvious before the effective filing date of the application to modify the system of Fodor as taught by Freda, in order to provide motivation to facilitate the communication of data that has stringent quality of service (QoS) requirements (Par. 0005 of Freda).
Regarding claim 9, modified Fodor shows receiving, by the first UE, information sent by current relay UE; and measuring, by the first UE, information sent by the current relay UE, to obtain link quality of a radio link between the first UE and the current relay UE (Fodor: Figure 4; Par. 0067; noted the first wireless device may receive identities and corresponding first quality metrics Geq from multiple candidate relay wireless devices in action 602. In that case, the first wireless device may select one of the candidate relay wireless devices, as shown by an optional action 604, to act as the relay wireless device in the D2D communication, based on the respective first quality metrics Geq, as in discussed in Alternative 2. In another possible embodiment, the first wireless device may select one of the candidate relay wireless devices further based on measurements on signals transmitted from the multiple candidate relay wireless devices.  Further noted that the method disclosed is not limited to a single candidate relay device, but applicable to other wireless devices present in the coverage area.  Thus, the method of Figure 4 applies to the other candidate relay device.).  Modified Fodor does not specifically show when the link quality is lower than a third quality threshold, triggering, by the first UE, reselecting relay UE.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Freda.  Specifically, Freda show when the link quality is lower than a third quality threshold, triggering, by the first UE, reselecting relay UE (Par. 0102; noted the remote WTRU may start a reselection procedure when the signal quality of the mobile relay WTRU to which the remote WTRU is connected is below the configured threshold.).
In view of the above, having the system of Fodor, then given the well-established teaching of Freda, it would have been obvious before the effective filing date of the application to modify the system of Fodor as taught by Freda, in order to provide motivation to facilitate the communication of data that has stringent quality of service (QoS) requirements (Par. 0005 of Freda).
Regarding claim 10, modified Fodor shows wherein the triggering, by first UE, relay UE reselection comprises: sending, by the first UE, a relay reselection request to the base station (Fodor: Figure 4; Par. 0064; noted first wireless device D1 now sends the identity and the first quality metric Geq of the candidate relay CR to the base station 500.); or, unicasting or broadcasting, by the first UE, a specific message, so that another UE returns a response message to the first UE; or, performing, by the first UE, selection of relay UE.




Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor in view of Freda.

Regarding claim 14, Fodor shows a method (Figures 3-4 shows a method.) for selecting a relay in device-to-device communication, comprising: 
receiving, by first user equipment (UE), information sent by current relay UE; and; measuring, by the first UE, information sent by the current relay UE, to obtain link quality of a radio link between the first UE and the current relay UE (Fodor: Figure 4; Par. 0067; noted the first wireless device may receive identities and corresponding first quality metrics Geq from multiple candidate relay wireless devices in action 602. In that case, the first wireless device may select one of the candidate relay wireless devices, as shown by an optional action 604, to act as the relay wireless device in the D2D communication, based on the respective first quality metrics Geq, as in discussed in Alternative 2. In another possible embodiment, the first wireless device may select one of the candidate relay wireless devices further based on measurements on signals transmitted from the multiple candidate relay wireless devices.  Further noted that the method disclosed is not limited to a single candidate relay device, but applicable to other wireless devices present in the coverage area.  Thus, the method of Figure 4 applies to the other candidate relay device.).
Fodor shows all of the elements except when the link quality is lower than a third quality threshold, triggering, by the first UE, reselecting relay UE.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Freda.  Specifically, Freda show when the link quality is lower than a third quality threshold, triggering, by the first UE, reselecting relay UE (Par. 0102; noted the remote WTRU may start a reselection procedure when the signal quality of the mobile relay WTRU to which the remote WTRU is connected is below the configured threshold.).
In view of the above, having the system of Fodor, then given the well-established teaching of Freda, it would have been obvious before the effective filing date of the application to modify the system of Fodor as taught by Freda, in order to provide motivation to facilitate the communication of data that has stringent quality of service (QoS) requirements (Par. 0005 of Freda).
Regarding claim 15, modified Fodor shows wherein the triggering, by first UE, relay UE reselection comprises: sending, by the first UE, a relay reselection request to the base station (Fodor: Figure 4; Par. 0064; noted first wireless device D1 now sends the identity and the first quality metric Geq of the candidate relay CR to the base station 500.); or, unicasting or broadcasting, by the first UE, a specific message, so that another UE returns a response message to the first UE; or, performing, by the first UE, selection of relay UE.
Regarding claim 16, modified Fodor shows wherein the link quality is at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), a received signal strength indicator (RSSI) (Fodor: Par. 0052; noted each candidate relay device CR1, CR2, CR3 . . . determines the above-described “first” quality metric Geq based on the beacons transmitted by devices D1, D2. It has been described above how the first quality metric Geq could be determined from qualities, e.g. received signal strength, of respective relay links between relay and devices D1, D2.), and a channel quality indicator CQI.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-8, 11-12, 17-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 11,197,227 (hereinafter US Pat. 227). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of the application, claim 1 of US Pat. 227 shows:
Application
US Pat. 227
1. A method for selecting a relay in device-to-device communication, comprising: 

receiving, by a first user equipment (UE), information sent by a second UE, wherein the information indicates that the second UE is capable of serving as a relay UE, wherein a link quality of a radio link between the second UE and a base station is higher than a first quality threshold; 

determining, by the first UE, that the second UE is one of candidate relay UEs according to the information sent by the second UE; 

wherein the first quality threshold is configured by the base station, or the first quality threshold is indicated by the first UE by using indication information.
1. A method for selecting a relay in device-to-device communication, comprising: 

receiving, by a first user equipment (UE), information sent by a second UE, wherein the information is used to indicate that the second UE is capable of serving as a relay UE;

performing, by the first UE, demodulation processing on the received information sent by the second UE, to determine whether the information sent by the second UE is successfully received; 

adding, by the first UE, the second UE to a candidate relay UE list when it is determined that the information sent by the second UE is successfully received; 

measuring, by the first UE, a signal sent by each candidate relay UE in the candidate relay UE list, to obtain link quality of a radio link between each candidate relay UE and the first UE; and 

determining, by the first UE, a target relay UE from the candidate relay UE list according to the link quality of the radio link between each candidate relay UE in the candidate relay UE list and the first UE, 

wherein the target relay UE is used for relaying data transmitted between the first UE and a base station, 

wherein the information is received by the first UE when a link quality of a wireless cellular link between the base station and the second UE is greater than a quality threshold, and 

wherein the information is received by the first UE from the second UE by blind detection without first requesting the information from the second UE.


	Regarding claims 2, 3, 5 and 6 of the application, these claims are rejected by claim 1 of US Pat. 227.
	Regarding claim 7 of the application, this claim is rejected by claim 2 of US Pat. 227.
	Regarding claim 8 of the application, this claim is rejected by claim 3 of US Pat. 227.
	Regarding claims 11 and 12 of the application, these claims are rejected by claim 3 of US Pat. 227.
Regarding claim 17 of the application, claim 12 of US Pat. 227 shows:
Application
US Pat. 227
17. A first user equipment (UE), comprising:

a processor; and a memory storing instructions that when executed configure the processor to perform steps comprising:

receiving information sent by second UE, wherein the information indicates that the second UE is capable of serving as a relay UE, wherein a link quality of a radio link between the second UE and a base station is higher than a first quality threshold;

determining that the second UE is one of candidate relay UEs according to the information sent by the second UE; 

wherein the first quality threshold is configured by the base station, or the first quality threshold is indicated by the first UE by using indication information.
12. A user equipment (UE), comprising: 

a processor; and a memory storing instructions that when executed configure the processor to perform steps comprising:

receiving information sent by a second UE, wherein the information is used to indicate that the second UE is capable of serving as a relay UE; 

performing demodulation processing on the received information sent by the second UE, to determine whether the information sent by the second UE is successfully received;

adding the second UE to a candidate relay UE list when it is determined that the information sent by the second UE is successfully received; 

measuring a signal sent by each candidate relay UE in the candidate relay UE list, to obtain link quality of a radio link between each candidate relay UE and the UE; and

determining a target relay UE from the candidate relay UE list according to the link quality of the radio link between each candidate relay UE in the candidate relay UE list and the UE, 

wherein the target relay UE is used for relaying data transmitted between the UE and a base station, and 

wherein the information is received by the UE when determining that link quality of a wireless cellular link between a base station and the second UE is greater than a quality threshold, and 

wherein the information is received from the second UE by blind detection without first requesting the information from the second UE.


	Regarding claim 18 of the application, this claim is rejected by claim 12 of US Pat. 227.
	Regarding claim 20 of the application, this claim is rejected by claim 15 of US Pat. 227.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160345371 A1 - relates generally to a first base station of a radio network, an assisting node, a first wireless device and methods therein, for supporting Device-to-Device, D2D, communication between the first wireless device and a second wireless device.
US 20160323892 A1 - relates generally to a method and a radio access point in a wireless network for handling communication between two wireless devices being served by the radio access point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413